ﬂnfieh ﬁfahzs (11mm of Appeals

For the Seventh Circuit
Chicago, Illinois 60604

April 3, 2001

Before
Hon. FRANK H. EASTERBROOK, Circuit Judge
Hon. TERENCE T. EVANS, Circuit Judge

Hon. ANN CLAIRE WILLIAMS, Circuit Judge

ARCHER DANIELS MIDLAND COMPANY, et al. , Appeal from the United
Plaintiffs—Appellants, States District Court
for the Southern
No. 98—1608 v, District of Illinois.
HARTFORD FIRE INSURANCE COMPANY, NO- 95‘CV-4001-JLF
Defendant—Appellee. James L- Foreman,
Judge.
Order

The opinion of this court issued on March 14, 2001, is
amended as follows:

Page 5, first paragraph, line 13, “On September 30, the
policy’s final day, RHH sent Duffield“ is changed to “On

September 30, the policy’s final day, RHH sent Hartford“.

Plaintiffs-appellants filed a petition for rehearing on
March 27, 2001. All of the judges on the panel have voted to deny
rehearing. The petition for rehearing is therefore DENIED.